DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018-142091, filed on 7/30/2018. 
Claim Objections
The claims are objected to because of the following informalities:
a) ‘verification an influence of’ should probably read ‘verification of an influence of’ [claim 4].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims, including an alert history storage unit, an operation history storage unit [claims 1 and 10], a detecting unit, an issuance history extracting unit, an operational action extracting unit, a verifying unit, a presenting unit [claim 10] are interpreted under 35 U.S.C. 112(f) .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite an alert history storage unit, an operation history storage unit [claims 1 and 10], a detecting unit, an issuance history extracting unit, an operational action extracting unit, a verifying unit, a presenting unit [claim 10] that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions; see MPEP 2181.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations ‘an alert history storage unit’, ‘an operation history storage unit’ [claims 1 and 10], ‘a detecting unit’, ‘an issuance history extracting unit’, ‘an operational action extracting unit’, ‘a verifying unit’, ‘a presenting unit’ [claim 10] 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed to perform these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition to the above grounds of rejection under 112(b), the claims are also rejected based on the following grounds:
Claim 7 recites the phrase ‘a serious failure’ and it is not clear what the metes and bounds are of a ‘serious’ failure.
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing alert data to generate recommendation data.  
Claim 1 recites an operation assistance method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
detecting issuance of the alert or a sign of issuance of the alert; 
extracting, from an alert history storage unit storing an alert issuance history of the facility, an issuance history of a same type of alert as the alert of which the issuance or the sign of issuance has been detected; 
extracting, from an operation history storage unit storing an operation history of the facility, an operational action after issuance of the same type of alert; 
extracting, from an operational data storage unit storing information indicating an operational state of the facility, information indicating the operational state after the operational action, and verifying an influence of the operational action on the operational state; and 
presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving deciding if an alert is issued, determining from a database actions taken for similar alerts and if they were effective and determining a recommended action for the current 
This judicial exception is not integrated into a practical application because the additional elements, i.e. extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, extracting data from a database (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and presenting a recommendation (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 recites that multiple alerts are considered together with their time of issuance, i.e. merely duplicating the abstract and extracting/evaluating abstract timing data. Thus this claim recites an abstract idea.

Claim 4 recites ‘extraction of a history of a second alert…’, ‘extraction of the operational action…’, ‘extraction of information indicating the operational state…’ (mere data gathering) and ‘determining validity of issuance of the first alert’ based on abstract data (mental process). Thus this claim recites an abstract idea.
Claim 5 recites ‘modifying the issuance criterion or a sign detection criterion’ based on data, i.e. merely processing abstract data, which may be performed mentally or with pen and paper.  Thus this claim recites an abstract idea.
Claim 6 recites a plurality of recommended operational actions and determining an order in which the recommended operational actions are presented (mental process). Thus this claim recites an abstract idea.
Claim 7 recites storing an execution history (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g)) and setting the priority of the recommended operational actions (mental process).  Thus this claim recites an abstract idea.
Claim 8 recites setting the priority of the recommended operational action for avoiding a serious failure of the facility to be higher (mental process).  Thus this claim recites an abstract idea.
Claim 9 recites presenting the recommended operational action (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).   Thus this claim recites an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of  Sugihara et al. Japanese Patent Publication JPH08278814 (hereinafter Sugihara), published 10/22/1996 and previously provided by Applicant, in view of Kamijo U.S. Patent Publication No. 20160085235 (hereinafter Kamijo).
Regarding claim 1, Sugihara teaches an operation assistance method for presenting a recommended operational action in response to an alert issued when an issuance criterion is satisfied in a facility [0005-0007 — a plant (facility) monitoring system; 0051-0060 — a method for displaying process change operation to an operator such that the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator], comprising: 
a step of detecting issuance of the alert or a sign of issuance of the alert [0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, an abnormality of each part of the plant, a failure of each part of the plant, and an event occurrence of an alarm set from the state of each part of the plant]; 
a step of extracting, from an alert history storage unit storing an alert issuance history of the facility, an issuance history of a same alert as the alert of which the issuance or the sign of 
a step of extracting, from an operation history storage unit storing an operation history of the facility, an operational action after issuance of the same alert [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
a step of extracting, from an operational data storage unit storing information indicating an operational state of the facility, information indicating the operational state after the operational action, and verifying an influence of the operational action on the operational state [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case (verifying)]; and 
a step of presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and 
But Sugihara fails to clearly specify a same type of alert.
However, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160. At the time of extracting the alarm corrective measure operation history information, the alarm corrective measure operation history information that has the information on the same or similar alarm is extracted on the basis of, for example, the type of the alarm that has occurred; 0039 , Figs. 1-2— Step SA06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by Sugihara, by incorporating the above limitations, as taught by Kamijo.  
One of ordinary skill in the art would have been motivated to do this modification so that an operator can cope with a similar alarm without referring to an instruction manual or the like and so that the downtime attributable to the occurrence of an alarm can be reduced, as taught by Kamijo [0013-0015].
Regarding claim 2, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches the alert of which the issuance or the sign of issuance has been detected includes a plurality of different alerts [0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, an abnormality of each part of the plant, a failure of each part of the plant, and an event occurrence of an alarm set from the state of each part of the plant; 0046-0048 — plant information processing unit 14 inputs signals from various sensor via the plant information input unit 10 to monitor the state of the plant, and as the state of the plant changes, a plurality of signals are set within a set time, for example, 10 minutes.  When the alarms are generated, information on the correlation of each alarm is recorded in the database 16 in which these alarms are related to each other, that is an alarm having a correlation.], 

the influence verifying step includes verifying an influence of each operational action on the operational state [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case (verifying)], and 
the recommended operational action presenting step includes presenting the recommended operational action in consideration of each of the extracted operational actions, each of the verified influences, a combination of the plurality of different alerts, and a timing when each of the plurality of different alerts is issued [0046-0048 — plant information processing unit 14 inputs signals from various sensor via the plant information input unit 10 to monitor the state of the plant, and as the state of the plant changes, a plurality of signals are set within a set time, for example, 10 minutes.  When the alarms are generated, information on the correlation of each alarm is recorded in the database 16 in which these alarms are related to each other, that is an 
Further, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160. At the time of extracting the alarm corrective measure operation history information, the alarm corrective measure operation history information that has the information on the same or similar alarm is extracted on the basis of, for example, the type of the alarm that has occurred; 0039 , Figs. 1-2— Step SA06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].

One of ordinary skill in the art would have been motivated to do this modification so that an operator can cope with a similar alarm without referring to an instruction manual or the like and so that the downtime attributable to the occurrence of an alarm can be reduced, as taught by Kamijo [0013-0015].
Regarding claim 3, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches a step of obtaining a sign detection criterion for detecting the sign in the detecting step, based on the alert issuance history stored in the alert history storage unit and information before issuance of the alert among the information stored in the operational data storage unit [0046-0048 — plant information processing unit 14 inputs signals from various sensor via the plant information input unit 10 to monitor the state of the plant, and as the state of the plant changes, a plurality of signals are set within a set time, for example, 10 minutes.  When the alarms are generated, information on the correlation of each alarm is recorded in the database 16 in which these alarms are related to each other, that is an alarm having a correlation…When the information related to the alarm occurrence history is recorded in the database 16, the next time alarm A is generated again, the information of the database is searched based on the alarm A, and it is related to the alarm A.  As the alarm to be issued, the alarm B can be extracted as the alarm to be generated next.  That is, if the database 16 is searched based on the alarm A and the alarm B related to the alarm A is extracted, the alarm B is predicted as an alarm that may occur 
Regarding claim 9, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches recommended operational action presenting step includes presenting the recommended operational action only in response to the alert that has been previously selected [0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case…. the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again (previously selected), the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator].  
Regarding claim 10, Sugihara teaches an operation assistance system for presenting a recommended operational action in response to an alert issued when an issuance criterion is satisfied in a facility [0005-0007 — a plant (facility) monitoring system; 0008-0024 — event recording means that records each event detected, etc.; 0051-0060 — a method for displaying process change operation to an operator such that the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation 
a detecting unit for detecting issuance of the alert or a sign of issuance of the alert [0008-0024 — event recording means that records each event detected, etc.; 0040 — various sensors together with the plant information processing unit 14 detect various events related to the state of the plant, for example, an abnormality of each part of the plant, a failure of each part of the plant, and an event occurrence of an alarm set from the state of each part of the plant]; 
an alert history storage unit storing an alert issuance history of the facility [0008-0024 — event recording means that records each event detected, etc.; 0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated, for example, the valve opening/closing operation and the pump starting operation are related to the alarm response operation.  It can also be recorded in the database 16 as information.  If the information related to such a response operation is recorded in the database 16, when the same alarm occurs again, the past response operation can be displaced on the display 20 by simply searching the data in the database 16 based on the information related to this alarm]; 
an issuance history extracting unit for extracting, from the alert history storage unit, an issuance history of a same alert as the alert of which the issuance or the sign of issuance has been detected [0008-0024 — event recording means that records each event detected, etc.; 0051 — information on the operation of the operator performed within a set time… from the time when the alarm is generated, for example, the valve opening/closing operation and the pump starting operation are related to the alarm response operation.  It can also be recorded in the database 16 as information.  If the information related to such a response operation is recorded in the database 
an operation history storage unit storing an operation history of the facility [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
an operational action extracting unit for extracting, from the operation history storage unit, an operational action after issuance of the same alert [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case]; 
an operational data storage unit storing information indicating an operational state of the facility; a verifying unit for extracting, from the operational data storage unit, information indicating the operational state after the operational action, and verifying an influence of the operational action on the operational state [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that 
a presenting unit for presenting the recommended operational action in response to the alert of which the issuance or the sign of issuance has been detected, based on the extracted operational action and the verified influence [0008-0024 — event recording means that records each event detected, etc.; 0060 — the operation of the operator performed within the set time… from the time when the alarm is generated further expands or reduces the abnormality of the process value that causes the alarm… plant information processing unit 14 automatically searches the database 16 to determine whether or not this is the case…. the change in the process value is recorded in association with the operation, and when the recorded alarm occurs again, the plant information processing unit 14 automatically searches the database 16 for the past corresponding operation and the process value at that time. It is also possible to display the change on the screen of the display 20 and guide the operator].
But Sugihara fails to clearly specify a same type of alert.
However, Kamijo teaches extracting an issuance history of a same type of alert and presenting the recommended operational action in response to the alert [0034 —  When an alarm is raised in the numerical control device 100, the alarm corrective measure operation history information extracting unit 170 functions to search and extract the alarm corrective measure operation history information related to an alarm currently being raised from the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160. At the time of extracting the alarm corrective measure operation history information, the alarm corrective measure operation history information that has the 06 to step SA10 illustrate the process of extracting the alarm corrective measure operation history information recorded in the alarm corrective measure operation history information storage unit 160 and presenting the extracted information to the operator when the same type of alarm is raised next time].
Sugihara and Kamijo are analogous art.  They relate to control systems that provide alerts, particularly systems that provide operator assistance.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by Sugihara, by incorporating the above limitations, as taught by Kamijo.  
One of ordinary skill in the art would have been motivated to do this modification so that an operator can cope with a similar alarm without referring to an instruction manual or the like and so that the downtime attributable to the occurrence of an alarm can be reduced, as taught by Kamijo [0013-0015].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Sugihara and Kamijo provided by Applicant in view of Salah et al. ‘ A model-based survey of alert correlation techniques’ Computer Networks 57 (2013) 1289–1317 (hereinafter Salah).
Regarding claim 4, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.  
Further, Sugihara teaches a step of performing at least one of: 

But the combination of Sugihara and Kamijo fails to clearly specify a step of determining validity of issuance of the first alert in response to issuance of the first alert, based on a result obtained in the step of performing the at least one.
However, Salah teaches a step of determining validity of issuance of the first alert in response to issuance of the first alert, based on a result obtained in the step of performing the at least one [page 1290 — Alert (alarm) correlation (between multiple alarms) helps security experts to verify the validity of those alerts (alarms)].
Sugihara, Kamijo and Salah are analogous art.  They relate to control systems that provide alerts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to provide alarm validation, as taught by Salah [page 1290].
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugihara and Kamijo provided by Applicant in view of Bump et al. U.S. Patent Publication No. 20170084167 (hereinafter Bump).
Regarding claim 6, the combination of Sugihara and Kamijo teaches all the limitations of the base claims as outlined above.
But the combination of Sugihara and Kamijo fails to clearly specify that a recommended operational action includes a plurality of recommended operational actions, and the operation assistance method further comprises a step of determining an order in which the recommended operational actions are presented in the recommended operational action presenting step, according to priority of the plurality of recommended operational actions.
However, Bump teaches that a recommended operational action includes a plurality of recommended operational actions, and the operation assistance method further comprises a step of determining an order in which the recommended operational actions are presented in the recommended operational action presenting step, according to priority of the plurality of recommended operational actions [0019-0020 —  The diagnostic contextualization component 115 also generates an alert resolution status in part based on determining whether data related to an actionable output (i.e., planned asset maintenance) exists for the asset 112. The alert 
Sugihara, Kamijo and Bump are analogous art.  They relate to control systems that provide alerts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara and Kamijo, by incorporating the above limitations, as taught by Bump.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide asset-related data in a manner that allows for these detected conditions to be presented as a consolidated, prioritized list of contextualized alerts that communicate actionable descriptions to maintenance personnel to facilitate efficient maintenance, as taught by Bump [0002].
Regarding claim 8, the combination of Sugihara, Kamijo and Bump teaches all the limitations of the base claims as outlined above.
Further, Bump teaches a step of setting the priority of the recommended operational action for avoiding a serious failure of the facility to be higher than the other recommended operational actions [0019-0020 — The diagnostic contextualization component 115 also generates an alert resolution status in part based on determining whether data related to an actionable output (i.e., planned asset maintenance) exists for the asset 112. The alert resolution status comprises data 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above operation assistance method, as taught by the combination of Sugihara and Kamijo, by incorporating the above limitations, as taught by Bump.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide asset-related data in a manner that allows for these detected conditions to be presented as a consolidated, prioritized list of contextualized alerts that communicate actionable descriptions to maintenance personnel to facilitate addressing the most serious maintenance issues first, as taught by Bump [0002, 0032, 0038].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wegerich et al. U.S. Patent Publication No. 20040078171, which teaches a model-based monitoring system for predictive condition monitoring of machines and processes. 
Waguet et al. U.S. Patent Publication No. 20090271232, which teaches a system and method for resolving expected and unexpected events.
Rothermel et al. U.S. Patent Publication No. 20060143034, which teaches a system for optimization of alert resolution
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119